Citation Nr: 0739146	
Decision Date: 12/12/07    Archive Date: 12/19/07

DOCKET NO.  05-02 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to basic eligibility for educational assistance 
benefits under Chapter 35, Title 38, United States Code.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The veteran served on active duty from September 1966 to 
October 1969.  The appellant in this matter is the veteran's 
son.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2004 decision by the Department of 
Veterans Affairs (VA) regional office (RO) in Muskogee, 
Oklahoma, which determined that the appellant was not 
eligible for educational assistance benefits under Chapter 
35, Title 38, United States Code. 

The appellant appeared at a hearing before the undersigned 
Veterans Law Judge in Waco, Texas in November 2007.  A 
transcript of this hearing is contained in the claims folder. 


FINDINGS OF FACT

1.  The appellant was born on March [redacted], 1978.

2.  In May 2004, the veteran was determined to be permanently 
and totally disabled, effective April 9, 2004.

3.  In June 2004, the appellant filed a claim for Dependents' 
Educational Assistance benefits under Chapter 35, Title 38, 
United States Code.


CONCLUSION OF LAW

The appellant has no legal basis for entitlement to 
educational assistance benefits under Chapter 35, Title 38, 
United States Code. 38 U.S.C.A. §§ 3500, 3512 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 21.3021, 21.3041 (2007). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that VA's duty-to-assist and 
notification obligations, set out in 38 U.S.C.A. § 5103 (West 
2002 & Supp 2005) and 38 C.F.R. § 3.159(b) (2006), are not 
applicable to claims such as the one decided herein.  Barger 
v. Principi, 16 Vet. App. 132 (2002).  In Barger, the Court 
held that the VCAA, with its expanded duties, is not 
applicable to cases involving the waiver of recovery of 
overpayment claims, pointing out that the statute at issue in 
such cases was not found in Title 38, United States Code, 
Chapter 51.  The statute at issue in this matter is not found 
in Chapter 51, but is located in Chapter 35.

In any event, the record reflects that the appellant was 
provided with a statement of the case in November 2004 which 
provided adequate notification of the information and 
evidence necessary to substantiate his claim.  The Board also 
notes that evidence necessary for fair adjudication of this 
particular claim is of record.  As such, the Board finds that 
any duty to notify and assist the appellant has been met.

The present appeal arises from the appellant's claim of 
entitlement to Chapter 35 education benefits.  Basic 
eligibility for educational assistance benefits under Chapter 
35, Title 38, United States Code, may be established in 
several ways, including being a child of a veteran who has a 
total disability permanent in nature resulting from a 
service-connected disability.  38 U.S.C.A. § 
3501(a)(1)(A)(ii) (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.57, 21.3021 (2007).  The basic beginning date of an 
eligible child's period of eligibility is his or her 
eighteenth birthday, or successful completion of secondary 
schooling, whichever occurs first.  The basic ending date is 
the eligible child's twenty-sixth birthday.  38 U.S.C.A. § 
3512(a) (West 2002 & Supp. 2005); 38 C.F.R. § 21.3041 (2007).

An eligible child may have a beginning date later than the 
basic beginning date if the effective date of the permanent 
and total disability rating occurs after the child has 
reached eighteen but before he or she has reached twenty-six, 
in which case the beginning date of eligibility will be the 
effective date of the rating or the date of notification to 
the veteran from whom the child derives eligibility, 
whichever is more advantageous to the eligible child.  Id.

Further, if certain events occur after the child has reached 
eighteen but before he or she has reached twenty-six, the 
ending date of eligibility will be the person's twenty-sixth 
birthday or eight years from the qualifying event.  The 
effective date of a total rating is considered a qualifying 
event.  Other events include the death of the veteran, 
certain military service of the child between the ages of 18 
and 26, and the effective dates of certain public laws, none 
of which are applicable in this case.  38 C.F.R. § 21.3041(d) 
(2007).

A review of the record reveals that in July 2004, the RO 
received the appellant's application for Chapter 35 education 
benefits.  Prior to the receipt of this application, the RO, 
in May 2004, determined that the veteran had a total service-
connected disability that was permanent in nature, effective 
April 9, 2004.  However, the record also reflects that the 
appellant was born on March [redacted], 1978.  Therefore, he was over 
twenty-six years of age at the time he submitted his 
application for education benefits and at the time it was 
determined that the veteran was permanently and totally 
disabled (i.e. the effective date).

In July 2004, the RO determined that because the appellant 
had already turned twenty-six years of age by the effective 
date of the veteran's permanent and total disability, he was 
not eligible for Chapter 35 educational benefits.  
Thereafter, the appellant perfected an appeal with respect to 
this determination.  The appellant has argued, essentially, 
that the fact that he turned twenty-six years old a mere five 
weeks before the permanent and total disability effective 
date should not disqualify him from receiving educational 
benefits.  He maintains that the April 9, 2004 effective date 
for the total rating was arbitrary and that there was no 
appreciable difference in the veteran's condition between the 
appellant's twenty-sixth birthday and the permanent and total 
disability effective date.  The appellant notes that both of 
his parents are completely disabled, which made it difficult 
for them to financially contribute to his education.  
Finally, the appellant states that he quit his job and became 
a full time student in anticipation of receiving Chapter 35 
educational benefits.  

The Board is sympathetic to the appellant's situation.  
Unfortunately, the Board notes that it is bound by the 
applicable law and regulations when determining claims for VA 
benefits.  38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2005).  
The bottom line is that the appellant does not meet the 
eligibility requirements for educational assistance benefits 
under Chapter 35.  He attained the age of twenty-six prior to 
applying for said benefits.  Moreover, the veteran was 
determined totally and permanently disabled after the 
appellant attained that age, which precludes a modified 
extension under 38 C.F.R. § 21.3041(d).  Applicable law and 
regulations do not provide for an extension of the ending 
date in cases such as the one presented in this appeal.

In summary, the law is clear that the basic ending date for 
Chapter 35 benefits is the eligible child's twenty-sixth 
birthday and that the appellant had attained this age at the 
time he sought such benefits.  38 U.S.C.A. § 3512(a) (West 
2002 & Supp. 2005); 38 C.F.R. § 21.3041 (2007).  There is no 
legal basis for an award of educational assistance benefits 
pursuant to Chapter 35, Title 38, United States Code, and the 
appellant's claim for retroactive benefits must fail.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994) (where the law is 
dispositive, the claim should be denied on the basis of the 
absence of legal merit). 

	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to basic eligibility for educational assistance 
benefits under Chapter 35, Title 38, United States Code, is 
denied. 



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


